10-1396 (L)
    Li v. Holder
                                                                                      BIA
                                                                               Schoppert, IJ
                                                                              A088 372 099

                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT
                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC
DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 6th day of January, two thousand fourteen.
    PRESENT:
             DENNIS JACOBS,
             ROSEMARY S. POOLER,
             DEBRA ANN LIVINGSTON,
                    Circuit Judges.
    _______________________________________

    WENLEI LI,
             Petitioner,

                   v.                                        10-1396(L);
                                                             11-2890(Con)
    ERIC H. HOLDER, JR., UNITED STATES                       NAC
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:                 Thomas V. Massucci, New York, NY.

    FOR RESPONDENT:                 Tony West, Assistant Attorney
                                    General; Carl H. McIntyre, Jr.,
                                    Assistant Director; Dawn S. Conrad,
                                    Trial Attorney, Office of
                                    Immigration Litigation, Civil
                       Division, United States Department
                       of Justice, Washington, D.C.

     UPON DUE CONSIDERATION of these petitions for review of

two decisions of the Board of Immigration Appeals (“BIA”),

it is hereby ORDERED, ADJUDGED, AND DECREED, that the

petitions for review are DENIED.

     Petitioner Wenlei Li, a native and citizen of the

People’s Republic of China, seeks review of a March 17,

2010, order of the BIA affirming the April 30, 2008,

decision of Immigration Judge (“IJ”) Douglas B. Schoppert,

pretermitting his asylum application as untimely and denying

his application for withholding of removal and relief under

the Convention Against Torture (“CAT”), and of a June 24,

2011, order of the BIA denying his motion to reopen.     In re

Wenlei Li, No. A088 372 099 (B.I.A. Mar. 17, 2010), aff’g

No. A088 372 099 (Immig. Ct. N.Y. City Apr. 30, 2008); In re

Wenlei Li, No. A088 372 099 (B.I.A. June 24, 2011).     We

assume the parties’ familiarity with the underlying facts

and procedural history of the case.

I.   Original Proceedings

     “When the BIA agrees with an IJ’s ultimate credibility

determination but emphasizes particular aspects of the IJ’s

reasoning, the Court reviews both the BIA’s and the IJ’s

                             2
opinions, including those portions of the IJ’s

decision that the BIA did not explicitly discuss.” Dong Gao

v. BIA, 482 F.3d 122, 126 (2d Cir. 2007).    The applicable

standards of review are well-established.    See 8 U.S.C.

§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).

    As Li does not challenge the agency’s denial of asylum

based on his claim of past persecution or the agency’s

denial of withholding of removal or CAT relief, we review

only his challenge to the denial of asylum based on his

political activities in the United States.    See Yeuqing

Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005)

(considering issues not sufficiently briefed on appeal to be

waived).   Absent a presumption of past persecution, Li was

required to demonstrate that he subjectively fears

persecution and that this fear is objectively reasonable.

See Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

2004).

    Li does not contend that there is a pattern or practice

of persecution against Chinese Democracy Party (“CDP”)

members, and argues only that he established that he would

be individually targeted for persecution based on his CDP

activities in the United States.   The BIA reasonably found

                              3
that Li failed to sufficiently demonstrate a possibility of

future persecution, based on his lack of credibility and his

failure to establish that the Chinese authorities were aware

or likely to become aware of his political activities in the

United States.

    Substantial evidence supports the agency’s conclusion

that Li was not credible to the extent he claimed that

Chinese officials were aware of his CDP activities in the

United States and were seeking to punish him for those

activities.   The IJ found, although Li testified that his

wife had been visited by Chinese authorities both at home

and at her place of work, her employer had threatened to

dismiss her, and the authorities had threatened to harm her

because of his CDP activities, the letter from Li’s wife

indicated only that the authorities had visited their home

looking for Li.   Because the agency was entitled to rely on

any discrepancy to find Li not credible, the omissions in

Li’s wife’s letter support the adverse credibility

determination.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

Xiu Xia Lin v. Mukasey, 534 F.3d 162, 166-67 n.3 (2d Cir.

2008) (noting that inconsistencies and omissions are

“functionally equivalent”).    Contrary to Li’s position, no


                               4
reasonable fact-finder would be compelled to credit his

explanation that his wife omitted details because she was

afraid that the police would read the letter, as she

included details of the authorities’ visits to their home.

See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005)

(holding that the agency need not credit an applicant’s

explanations for inconsistent testimony unless those

explanations would compel a reasonable fact-finder to do

so).

       The adverse credibility determination is further

supported by the IJ’s finding related to Li’s demeanor, to

which we give particular deference.    The IJ relied on Li’s

lack of responsiveness as reflected in the hearing

transcripts.    See Li Hua Lin v. U.S. Dep’t of Justice, 453
F.3d 99, 109 (2d Cir. 2006) (“We can be [ ] more confident

in our review of observations about an applicant’s demeanor

where . . . they are supported by specific examples of

inconsistent testimony.”).    Accordingly, considering the

totality of the circumstances—the omissions and the lack of

responsiveness—the agency’s credibility determination, with

regard to Li’s claim that Chinese authorities were aware of

his CDP activities, is supported by substantial evidence.


                               5
    Furthermore, the BIA reasonably found that Li failed to

establish that Chinese authorities were likely to become

aware of his CDP activities.    See Hongsheng Leng v. Mukasey,

528 F.3d 135, 143 (2d Cir. 2008).    As the BIA found, Li has

not alleged that Chinese authorities have identified him at

the demonstrations or that his name on articles he has

published on the Internet would enable the authorities to

identify him.   See Jian Xing Huang v. INS, 421 F.3d 125, 129

(2d Cir. 2005) (holding that absent solid support in the

record for the petitioner’s assertion that he would be

subjected to persecution, his fear was “speculative at

best”).   Thus, given the lack of credible testimony combined

with the lack of objective evidence of the Chinese

authorities’ awareness of his activities, Li fails to

establish that the agency erred in concluding that he did

not meet his burden in demonstrating eligibility for asylum.

II. Motion to Reopen

    We review the BIA’s denial of a motion to reopen for

abuse of discretion. Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.

2005) (per curiam).    Where the BIA considers relevant

evidence of country conditions in evaluating a motion to

reopen, we review the BIA’s factual findings under the


                               6
substantial evidence standard.     See Jian Hui Shao v.

Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).      Here, the BIA

did not abuse its discretion by denying Li’s motion to

reopen as untimely because it was filed nearly eight months

after his final order of removal.     See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(2).

    Li argues that his evidence in support of his motion to

reopen—a letter from his wife stating that she was

questioned by the Chinese authorities about Li’s membership

in the CDP and a summons from the authorities—demonstrated

changed county conditions, excusing his motion from the time

limits on motions to reopen.     See 8 U.S.C.

§ 1229a(c)(7)(C)(ii).   However, because the agency

reasonably found that Li’s previous testimony, that the

authorities were aware of his CDP membership, was not

credible, the BIA did not err by declining to credit his new

unauthenticated evidence repeating that same claim.       See Qin

Wen Zheng v. Gonzales, 500 F.3d 143, 148 (2d Cir. 2007);

Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]

single false document or a single instance of false

testimony may (if attributable to the petitioner) infect the

balance of the alien’s uncorroborated or unauthenticated

evidence.”).

                               7
    For the foregoing reasons, the petitions for review are

DENIED.   As we have completed our review, the pending motion

for a stay of removal is DISMISSED as moot.    The pending

request for oral argument is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               8